Citation Nr: 0716422	
Decision Date: 06/04/07    Archive Date: 06/18/07

DOCKET NO.  03-17 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for primary pulmonary 
hypertension (PPH) with right heart failure.  

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel



INTRODUCTION

The veteran had active service from October 1966 to October 
1969 and from January to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and February 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In his June 2003 substantive appeal, the veteran indicated 
that he wanted a hearing before the Board.  However, in his 
September 2006 substantive appeal, the veteran selected the 
box reading, "I do not want a BVA hearing" and submitted an 
additional "appeal hearing options" form and selected the 
option reading, "I do not want a hearing."  In a February 
2007 statement, the veteran's representative did not state 
that the veteran wanted a hearing.  As the most recent 
substantive appeal from the veteran does not request a 
hearing, the Board will not remand this case so that a 
hearing may be scheduled.  Based on a review of the record, 
the Board finds that the veteran does not want a hearing 
before the Board. 


FINDINGS OF FACT

1.  The veteran's PPH was not caused by his active military 
service from October 1966 to October 1969 and from January 
1991 to May 1991.

2.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  Service connection for PPH with right heart failure is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

2.  A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has a current diagnosis of PPH 
with right heart failure.  Therefore, he has a disability for 
VA purposes.  

The veteran's service medical records (SMRs) do not show 
diagnosis of or treatment for PPH or heart failure.  In fact, 
the veteran was not diagnosed with PPH until September 2001, 
10 years after leaving the military.  The Board must note the 
lapse of many years between the veteran's separation from 
service and the first treatment for the claimed disorder.  
The United States Court of Appeals for the Federal Circuit 
has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The veteran's SMRs show that he was treated for respiratory 
problems three times in service.  First, in February 1967 he 
was treated for "nasal stuffiness and a cough for several 
months."  A physical examination revealed "minimal coarse 
inspiratory and expiratory breath sounds."  An x-ray was 
taken, and it revealed "calcifications in the left root and 
in the left mid lung field...otherwise within normal limits."  

Second, in August 1967, he was seen for sudden onset right 
chest pain, which the veteran reported lasted for two days.  
The physical examination report stated that his pain was 
"suggestive of hyperesonance."  An x-ray was taken and the 
results were negative.  A follow-up visit revealed tenderness 
over the 8th rib.  The military physicians suspected 
costochondritis and ordered x-rays of the veteran's ribs, 
which were negative.  

Third, the veteran was seen in November 1968 for an upper 
respiratory infection which was diagnosed as early 
pneumonitis of the left upper lung.  

The veteran's August 1969 separation examination was 
negative.  The veteran denied shortness of breath, chronic 
cough, chest pain, and high blood pressure.  He checked the 
"yes" column for "coughed up blood," but did not provide 
an explanation as the health report form directed.  

Based on a detailed review of the service medical records, 
the Board must find that they provide, overall, evidence 
against this claim, failing to indicate the disorder at 
issue. 

The veteran's post-service medical records provide evidence 
against his claim.  For example, in April 2005, Dr. C. G., a 
VA physician, wrote an opinion regarding service-connection 
for the veteran's PPH.  The physician reviewed the veteran's 
claims folder, including his SMRs.  The physician stated that 
during military service, the veteran was seen three times for 
respiratory problems.  He concluded that the calcifications 
observed in the veteran's February 1967 x-ray were 
attributable to "previous granulomatous inflammation" that 
was likely the consequence of histoplasma exposure.  The 
examiner concluded that there was "no evidence of any 
chronic progressive lung disorder in his active duty (or 
subsequent) military medical records."  He elaborated that 
there were no identifiable respiratory derangements in the 
SMRs that could be causally related to the veteran's 
subsequent development of recurrent pulmonary emboli, which 
resulted in PPH.  

A February 2002 VA outpatient treatment report stated that 
the etiology of the veteran's pulmonary emboli was unclear.  

The Board finds that the facts and VA medical opinion cited 
above are entitled to great probative weight and provide very 
negative evidence against the veteran's claim.  Further, the 
Board finds that there is no evidence in the veteran's claims 
folder to provide a link between his period of active service 
and his current disability from PPH and the post-service 
medical record support the negative medical opinion cited 
above.  The Board finds that the preponderance of the 
evidence is against service connection for PPH.  38 U.S.C.A. 
§ 5107(b).  

In his June 2003 substantive appeal, the veteran contended 
that PPH was the same condition as hypertension.  Dr. D. B., 
a VA physician, evaluated the veteran for elevated blood 
pressure.  He reviewed the veteran's record and concluded 
that the veteran had elevated blood pressure in service.  Dr. 
D. B. concluded that the veteran's "systemic hypertension 
(but not his primary pulmonary hypertension, which is a 
separate and unrelated condition) may have begun in service.  
(emphasis added).  Such a report provides evidence against 
this claim. 

In February 2002 and November 2005 letters, Dr I. R., the 
veteran's private physician, defined PPH as a "life-
threatening disease in which the blood pressure in the 
pulmonary artery rises far above normal."  The veteran is 
currently service-connected for systemic hypertension.  It is 
important for the veteran to understand that systemic 
hypertension and PPH are two separate conditions, as cited 
above.  

While the conditions are similar in nature, and benefit of 
the doubt doctrine has been considered carefully in this 
case, the Board finds that there is significant highly 
probative medical evidence in this record that allows the 
Board to clearly distinguish between the two disorders in 
this case, as cited above.  Simply stated, the unusually 
detailed post-service medical record provides a clear and 
unambiguous basis to separate the symptoms and problems 
associated with these two complex disorders. 

In an October 2003 statement, the veteran raised the issue of 
clear and unmistakable error (CUE) in the November 2002 
decision which denied service connection for PPH.  The 
veteran argued that the RO did not fulfill its duty to assist 
him in developing his claim,  asked that the benefit of the 
doubt be resolved in his favor, and that the RO "may find 
reason for a revision of the decision on grounds of clear and 
unmistakable error."  

It is important for the veteran to understand that he has 
appealed the November 2002 rating action to the Board in a 
timely manner, therefore, the November 2002 decision is not 
final and CUE is not the basis to appeal this decision.  It 
is also important for the veteran to understand that an 
attack on improper procedure, such as VA's fulfillment of the 
duty to assist, which will be addressed below, cannot be the 
basis of CUE.  In order to find CUE in a rating decision, the 
United States Court of Appeals for Veterans Claims (Court), 
established a three-prong test.  The three prongs are: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the adjudication in question.  See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).  

The Court has also stated that a clear and unmistakable error 
is a very specific and rare kind of error.  It is the kind of 
error of fact or law, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

In his October 2003 letter, the veteran does not make any 
specific allegations regarding CUE, other than that the RO 
failed to properly assist him with the development of his 
claim.  The Board cannot revisit the RO's November 2002 
decision based on CUE because the veteran's only assertion is 
that the RO failed in its duty to assist.  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The veteran has three service-connected disabilities: chronic 
renal insufficiency with hypertension and coronary artery 
disease rated as 60 percent disabling, residual fracture of 
the right wrist rated as 10 percent disabling, and bilateral 
hearing loss, assigned a noncompensable rating.  His combined 
disability evaluation is 60 percent, using the combined 
rating table.   

In a February 2007 statement, the veteran's representative 
contended that the veteran met the statutory requirement for 
TDIU set forth in 38 C.F.R. § 4.16(a) because he had one 
service-connected disability evaluated as 60 percent 
disabling.  However, 38 C.F.R. § 4.16(a) states that "if 
there is only one [service-connected] disability, this 
disability shall be ratable at 60 percent or more."  
38 C.F.R. § 4.16(a) (emphasis added).  However, the veteran 
has three service-connected disabilities.  Therefore, to meet 
the statutory requirement in 38 C.F.R. § 4.16(a), the veteran 
must have one service connected disability rated at 40 
percent or greater, and have a combined disability evaluation 
of 70 percent.  Id.  As the veteran has a combined disability 
evaluation of 60 percent, he does not meet the criteria.  
Moreover, the Board finds no basis for an extra-schedular 
award of TDIU.  

There is significant medical evidence of record to show that 
the veteran is unable to work due to his non-service-
connected PPH, as opposed to his service-connected 
disabilities.  In this regard, the veteran's own statements 
regarding the nature and extent of the non-service-connected 
PPH regarding his claim for service connection for this 
disorder provides evidence against a finding that his service 
connected disorders, standing alone, provide the basis for 
his current unemployment.

In November 2005, Dr. I. R., the veteran's private physician, 
submitted a letter to VA.  He explained what PPH was and 
stated that the veteran's condition will ultimately be fatal, 
though his life may be extended through the use of Flolan, a 
medication that is administered continuously through a 
catheter in the veteran's chest.  Dr. I. R. stated that the 
veteran was unable to work due to ongoing symptoms of heart 
failure, which included fatigue with mildly strenuous 
activities, shortness of breath, chest heaviness, and 
dizziness.  The veteran was at risk for syncopal spells and 
passing out when attempting to lift heavy objects.  Dr. I. R. 
elaborated that high stress situations could exacerbate the 
veteran's condition and that he should "avoid any undue 
stressors at all times."  Dr. I. R. recommended that the 
veteran resign from his job and seek medical disability due 
to the seriousness of his condition and his limited life 
expectancy.  However, Dr. I. R. did not link the veteran's 
condition to service.  

There is also medical evidence to show the difference between 
the symptoms of PPH and the veteran's service-connected 
coronary artery disease.  Dr. C. G.'s April 2005 VA opinion 
regarding PPH compared the symptoms of PPH with coronary 
artery disease and left-sided heart failure.  The examiner 
stated that there is not adequate evidence to support 
significant congestive (i.e. left-sided) heart failure 
because the veteran's left ventricular ejection fraction was 
consistently reported as good, and his wall motion was 
normal.  Conversely, his right ventricle was "profoundly" 
enlarged and "poorly functional."  The physician stated 
that x-rays over the years have consistently shown prominent 
pulmonary arteries, but radiologic signs of left heart 
failure were absent.  He concluded that though left heart 
failure could not be ruled out with absolute certainty, there 
was "little evidence to support it and his symptoms 
(dyspnea, edema, syncope) can all be explained by the right 
heart failure."  

Also in April 2005, a second VA physician wrote an opinion as 
to whether the veteran's symptoms were due to right or left 
sided heart failure.  Dr. A. B., a VA physician, wrote that 
the veteran had coronary artery disease but that he did not 
think it caused left sided heart failure,  He stated that 
dyspnea, fatigue, and tiredness are common for people with 
left and right sided heart failure, but that shortness of 
breath and leg swelling are only attributable to right sided 
heart failure.  

In April 2002, the Social Security Administration (SSA) found 
that the veteran was disabled due to "chronic pulmonary 
heart disease ([c]or [p]ulmonale).  Importantly, SSA did not 
find that the veteran's service-connected coronary artery 
disease contributed to his disability.  A review of the SSA 
decision finds that this decision, overall, provides more 
evidence against this claim, indicating the nonservice 
disorder as the primarily basis for the grant of this claim 
by SSA.

The Board finds that the evidence discussed above is highly 
probative and shows that the veteran is unable to work due to 
his non-service-connected PPH, and that the symptoms he 
experiences which prevent him from working are due to his 
PPH, as opposed to his service-connected coronary artery 
disease.  There is no medical evidence of record to support 
the conclusion that the veteran is unable to work due to his 
service-connected disabilities, standing alone.  

Under 38 C.F.R. § 4.17(b), it is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantial gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, the rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of their service-connected disabilities, but who fail 
to meet the percentage standards set forth in paragraph (a) 
of this section.  Under 38 C.F.R. § 4.17(b), the rating board 
will include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all factors having a bearing on 
this issue.  

Based on the objective medical evidence, it is the 
determination that the veteran is not entitled to a total 
rating based on individual unemployability due to his 
service-connected disabilities.  The Board finds that the 
veteran is not unemployable by reason of his service-
connected disabilities.  Consequently, submission of this 
case to the Director, Compensation and Pension Service, for 
extra-schedular consideration is not warranted. 

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disabilities.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting evidence of 
unemployability based on the current service-connected 
disabilities, and the evidence on file, including the VA 
treatment records cited above, are found to provide highly 
probative evidence against this claim.  In fact, very 
significant highly probative evidence clearly reveals that it 
is his nonservice connected disorder that provides the basis 
for his inability to work.

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to TDIU.  38 C.F.R.  § 4.3.  
The veteran does not meet the percentage criteria under 38 
C.F.R. § 4.16(a) and the evidence does not otherwise 
demonstrate an inability to secure or follow a substantially 
gainful occupation due to his service-connected disabilities.  
In fact, there is overwhelming evidence to show that he is 
unable to work due to his non-service-connected condition.  
Therefore, the appeal is denied.


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in December 2001 and August 2005, the RO advised the 
veteran of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determinations on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The December 2001 
VCAA letter does not specifically ask the veteran to provide 
any evidence in his possession that pertains to the claim. 
Id. at 120-21.  However, the August 2005 VCAA letter did make 
the specific request.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make the specific request in the 
December 2001 VCAA letter is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

The Board notes that in December 2006 and April 2006 letters, 
the veteran was informed that a disability rating and 
effective date would be assigned if his claim was granted.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has indicated his belief that the RO failed in 
its duty to assist.  With respect to the duty to assist, the 
RO has secured the veteran's service medical records, service 
personnel records, Social Security Administration records, VA 
medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board has considered whether another medical opinion or 
examination is required in this case to determine if the 
service connected disorders, standing alone, provide the 
basis for his unemployment.  However, the Board finds that 
the post-service medical record provides so much evidence 
against such a finding that an additional medical opinion, 
beyond those cited above, would clearly provide more evidence 
against this claim.  Simply stated, the post-service medical 
record provides such clear evidence in support of a finding 
that it is the nonservice connected disorder has caused the 
veteran's unemployment that a further medical opinion on the 
issue of whether it is the service connected disorders that 
cause the veteran's unemployment is not required in this 
case.   

ORDER

Service connection for PPH with right heart failure is 
denied.  

Entitlement to TDIU is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


